DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims: Claims 1-21 and 23 have been canceled by preliminary amendment. Claims 22, 24-42 are present for examination.

Priority
Acknowledgment is made for this application which is a 371 national stage application of PCT/IL2017/050617 filed on 06/02/2017 and claims priority from US provisional application 62/344,494 filed on 06/02/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2018. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 22, 24-42 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 22 is rejected for using an abbreviation on the first occurrence of the term "TET protein". Abbreviations must be written out in their first occurrence. 
For example "TET protein: should be written as "Tet (ten eleven translocation) dioxygenase. For examination purposes the term has been interpreted as such.
 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 22, 24-42 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xu et al (A CRISPR-based approach for targeted DNA demethylation. Cell Discovery (2016) 2, 16009, published online 3 May 2016 in IDS).
Claim 22 encompasses a kit comprising a specific construct where the construct comprises a polynucleotide encoding a fusion protein which comprises a catalytically inactive CRISPR associated 9 (dCas9) protein linked to a TET protein and at least one guide RNA which is directed to an enhancer sequence of a target gene.
Xu et al teach a Cas9 construct comprising a D10A and H840A substitutions to produce an inactive Cas9 (dCas9) where the dCas9 was subsequently fused to Tet1-CD using a flexible linker to create dCas9-Tet1-CD construct  (see Figure 1a and Supplementary Figure S1) and where said construct was used to mediate demethylation at a target site in the genome. Xu et teach that a guide RNA (sgRNA2.0) targets a specific sequence on the genome, and that dCas9-Tet1-CD could be recruited to the target gene locus.
Xu et al teach that DNA hypermethylation of genes can repressed their expression, and that this could potentially be reversed by targeted demethylation of the genomic loci using the construct above. To this end they constructed eight sgRNAs containing constructs designed to target the promoter region (–800-bp upstream of the transcription start site thus a possible gene enhancer region) of human RANKL gene and their individual impact on the transcription of RANKL mRNA was examined (Figure 1e). After transfection of HEK-293FT cells with dCas9-Tet1-CD (0.14 pmol per 1 × 106 cells, respectively) for 4 days, several sgRNAs (3, 4 and 8) were found to increase transcription of RANKL mRNA more significantly than the others (Figure 1f). Among 
Xu et al teach the use of mammalian cells in their study. They teach DNA hypermethylation in genes of tumor suppressors would silence their expression and contribute to multiple types of human cancers.
Thus it would have been obvious for a person of ordinary skill in the art motivated to increase the expression of a desired gene by reducing methylation in any cell type including stem cells or cancer cells.
Xu et al also teach to promote DNA demethylation it is possible to use the Tet catalytic domain (Tet-CD) as the smallest functional module thus being anticipated or obvious over claims 30-32 in the instant application. Claims 33-34 are anticipated because Xu et al teach a linker comprising GGGS between the dCas9 and the TET. Claim 35-36 are clearly obvious as Xu et al teach a dCas9 comprising a D10A and H840A mutation that is within the limitation of claims 35 and 36. Claims 37-41 are obvious because these constructs encompass various alternative structures where a dCas9, a linker and a TET catalytic sequence are included. Claim 41 is obvious as a guide RNA is encoded by a nucleic acid molecule. 
Therefore claims 22, 24-42 were anticipated and in the alternative prima facie obvious to the person of ordinary skill in the art.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 24-42 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2016/0010076-A1 (Joung et al) claiming priority from PCT/US14/27335 filed on March, 14, 2014, published on 09/14/2015.
Claim 22 encompasses a kit comprising a specific construct where the construct comprises a polynucleotide encoding a fusion protein which comprises a catalytically inactive CRISPR associated 9 (dCas9) protein linked to a TET protein and at least one guide RNA which is directed to an enhancer sequence of a target gene. 
Joung et al teach methods and constructs for RNA-guided targeting of heterologous functional domains such as transcriptional activators to specific genomic loci. Paragraph [0008] of Joung et al teaches fusion proteins comprising a catalytically inactive CRISPR associated 9 (dCas9) protein linked to a heterologous functional domain (HFD) that modifies gene expression, histones, or DNA, e.g., transcriptional activation domain, transcriptional repressors, enzymes that modify the methylation state of DNA (e.g., DNA methyltransferase (DNMT) or Ten-Eleven Translocation (TET) proteins, e.g., TET1, also known as Tet Methylcytosine Dioxygenase 1…". FIG. 9 is an exemplary sequence of dCas9-TET1. 

On example 5, they teach engineering CRISPR/Cas-TET Fusion Systems for sequence-Specific Demethylation that results in increased expression of specific genes. Paragraph [0110] teaches dCas9 fusion proteins can also be used to target enzymes that modify the methylation state of DNA (e.g., DNA methyltransferase (DNMT) or TET proteins) and that truncated versions of TET1 can be targeted to specific loci to catalyze DNA demethylation.  Exemplary sequences of truncated TET1 fused to dCas9 are shown in FIG. 9.  They further teach that the TET1 sequence can be fused to the N- or C-terminus of the inactivated dCas9 as described above thus being obvious over claims 38 and 39.Paragraph [0054] teaches that in some embodiments, the linker comprises one or more units consisting of GGGS (SEQ ID NO: 14) or GGGGS (SEQ ID NO: 15), e.g., two, three, four, or more repeats of the GGGS (SEQ ID NO: 14) or GGGGS (SEQ ID NO: 15) unit.  Other linker sequences can also be used. Thus instant claim 34 is obvious. 
Claim 24 of Joung et al is drawn to a method of decreasing DNA methylation of a target gene or its promoter or enhancer in a cell comprising expressing a fusion protein comprising dCas9 linked to a functional domain that modifies the methylation state of DNA in the cell and one or more guide RNA directed to the relevant target gene sequence. Claim 8 that depends on claim 7 encompasses a TET protein as the functional domain that modifies the methylation state of DNA in the cell. 
Therefore, the method of instant claim 24 which does not specify any structure is clearly anticipated.  Furthermore claim 1 of Joung et al is drawn to a fusion protein comprising a catalytically inactive CRISPR associated 9 (dCas9) protein linked to a heterologous functional 
Therefore, a person of ordinary skill in the art would have been motivated to provide a kit according to instant claim 22 comprising a fusion protein comprising a catalytically inactive CRISPR associated 9 (dCas9) protein linked to a TET protein and at least one guide RNA which is directed to an enhancer of a predetermined target gene for added convenience and a reasonable expectation of success. Therefore claims 22, 24-42 were anticipated or in the alternative were prima facie obvious at the time of the instant disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 24-42 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015035136 (published on 09/25/2014).
Claim 22 encompasses a kit comprising a specific construct where the construct comprises a polynucleotide encoding a fusion protein which comprises a catalytically inactive 
Claim 24 is drawn to a method a method of modifying DNA methylation of a target gene in a cell, the method comprising expressing a polynucleotide encoding a fusion protein which comprises a catalytically inactive CRISPR associated 9 (dCas9) protein linked to a TET protein in the cell, and one or more guide RNA directed to an enhancer of the target gene. In some embodiments WO2015035136 teaches a Cas9 protein that is a fusion protein comprising dCas9 where the fusion protein can comprise an epigenetic modifier domain (e.g., TET1). For example paragraph [00212] teaches that the enzymatic domain comprises the epigenetic modifier or a catalytic domain thereof. They teach that the general architecture of exemplary dCas9 fusion proteins with an epigenetic modifier or domain comprises the structure:
i) [NH2] - [NLS] - [Cas9] - [epigenetic modifier] - [COOH], i
i) [NH2] - [NLS] - [epigenetic modifier] - [Cas9] - [COOH], 
iii) [NH2]-[Cas9]- [epigenetic modifier] -[COOH], or
 iv) [NH2]-[epigenetic modifier] -[Cas9]- [COOH];
wherein NLS is a nuclear localization signal, NH2 is the N-terminus of the fusion protein, and COOH is the C-terminus of the fusion protein. In some embodiments, a linker is inserted between the dCas9 and the epigenetic modifier domain. In some embodiments, a linker is inserted between the NLS and the epigenetic modifier and/or dCas9 domain. In some embodiments, the NLS is located C-terminal of the epigenetic modifier and/or the dCas9 
	They teach that epigenetic modifiers are well known in the art, and typically catalyze DNA methylation (and demethylation) or histone modifications (e.g., histone methylation/demethylation, acetylation/deacetylation, ubiquitylation, phosphorylation, sumoylation, etc.). The presence of one more epigenetic modifications can affect the transcriptional activity of one or more genes, for example turning genes from an "on" state to an "off state, and vice versa.
Therefore, assembling a kit according to instant claim 22 comprising a fusion protein comprising a catalytically inactive CRISPR associated 9 (dCas9) protein linked to a TET protein and at least one guide RNA would have been obvious to a person of ordinary skill in the art who is motivated to provide kit comprising the components used for modifying DNA methylation since it provides added convenience. 
Furthermore, a method of using a fusion protein comprising a catalytically inactive CRISPR associated 9 (dCas9) protein linked to a TET protein and at least one guide RNA according to claims 24, 30-42 to enhance the expression of a predetermined target for the purpose of epigenetic modification would have been prima facie obvious over the teachings of WO2015035136.

Conclusion: No claims are allowed.
Relevant Publications: 
- WO2015035136 (published on 09/25/2014).

DNA hypermethylation at the promoter of tumour-suppressor genes is tightly correlated with their transcriptional repression and recognized as the hallmark of majority of cancers. Epigenetic silencing of tumour suppressor genes impairs their cellular functions and activates a cascade of events driving cell transformation and cancer progression. Here, we examine site-specific and spatiotemporal alteration in DNA methylation at a target region in BRCA1 gene promoter, a model tumour suppressor gene. We have developed a programmable CRISPR-Cas9 based demethylase tool containing the deactivated Cas9 (dCas9) fused to the catalytic domain (CD) of Ten-Eleven Translocation (TET) dioxygenase1 (TET1CD). The fusion protein selectively demethylates targeted regions within BRCA1 promoter as directed by the designed single-guide RNAs (sgRNA), leading to the transcriptional up-regulation of the gene. We also noticed the increment in 5-hydroxymethylation content (5-hmC) at the target DNA site undergoing the most profound demethylation. It confirms the catalytic activity of TET1 in TET1-dCas9 fusion proteins-mediated demethylation at these target sequences. The modular design of the fusion constructs presented here allows for the selective substitution of other chromatin or DNA modifying enzymes and for loci-specific targeting to uncover epigenetic regulatory pathways at gene promoters and other selected genomic regions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	April 2, 2021